DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 8 – 10, 14 – 16, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Temple et al. (US 2011/0037241 A1).
For claim 1, Temple et al. discloses an automated trailer coupling arrangement, comprising:
a receiver member 85 [configured to be supported on a towed vehicle and including a first pneumatic coupler 36A and a first electrical coupler 38A] (page 1, paragraph [0019]);
a shuttle member 34 including a second pneumatic coupler 36 [configured to couple to a pneumatic supply source of a towing vehicle] (page 2, paragraph [0025], via lines 82), and a second electrical coupler 38 [configured to couple to an electrical supply source of the towing vehicle] (page 2, paragraph [0026], via line 86); and
a control arm assembly (fig. 4) configured to be supported on a towing vehicle, comprising:
a carrier member 79 [configured to operably couple and uncouple with the shuttle member] (page 2, paragraph [0025]); 
an actuator 30 [coupled to the carrier member] (page 2, paragraph [0025], via rods 78) and [configured to move the carrier member between a first position where the carrier member is coupled with the shuttle member and the shuttle member is spaced from the receiver member] (fig. 2A), and [a second position where the second pneumatic coupler is coupled with the first pneumatic coupler and the second electrical coupler is coupled with the first electrical coupler and the carrier member is uncoupled and spaced from the shuttle member] (page 3, paragraph [0028], “after connector assembly 34 is brought into engagement, with connector 85, solenoids 119 are actuated to shift pins 120 into engagement with openings, thereby securely locking connector 34 to connector 85; solenoid 116 is then retracted to permit connector assembly 34 to be detached from connector box 79 upon retraction of cylinder 30”).
For claim 2, Temple et al. discloses the automated trailer coupling arrangement wherein the receiver member includes a third pneumatic coupler 36A and the shuttle member includes a fourth pneumatic coupler 36, and [wherein the third pneumatic coupler is uncoupled from the fourth pneumatic coupler when the carrier member is in the first position, and the third pneumatic coupler is coupled from the fourth pneumatic coupler when the carrier member is in the second position] (page 1, paragraph [0019], a pneumatic cylinder is then extended to cause plugs 38 and 36 to engage corresponding plugs 38A and 36A and page 2, paragraph [0024], solenoid-powered valves control flow of pressurized air to cylinder to control extension and retraction).
For claim 3, Temple et al. discloses the automated trailer coupling arrangement wherein the shuttle member includes a first pneumatic input port (inlet of one of the pneumatic lines 82) [pneumatically coupled to the pneumatic source and to the first pneumatic coupler] (page 2, paragraph [0025]), and a second pneumatic input (inlet of the other pneumatic line 82) [coupled to the pneumatic source and to the third pneumatic coupler] (page 2, paragraph [0025]).
For claim 4, Temple et al. discloses the automated trailer coupling arrangement wherein the actuator of the control arm assembly includes a pneumatic cylinder arrangement 30 [configured to move the carrier member between the first and second positions] (page 2, paragraph [0024]).
For claim 5, Temple et al. discloses the automated trailer coupling arrangement wherein the receiver includes a housing 42 [configured to receive at least a portion of the shuttle member therein] (page 3, paragraph [0029]).
For claims 8 and 19, Temple et al. disclose the automated trailer coupling arrangement wherein the carrier member includes a clamp arrangement 117 [moveable between a clamped position where the carrier member is coupled to the shuttle member and an unclamped position where the carrier member is uncoupled from the shuttle member] (page 3, paragraph [0025]), and [wherein the clamp arrangement is biased by a biasing member 116 toward the clamped position] (page 3, paragraph [0025]).
For claim 9, Temple et al. discloses the automated trailer coupling arrangement further comprising:
a controller [operably coupled to the control arm assembly and configured to move the carrier member between the first and second positions] (page 3, paragraph [0030], via a system controller).
For claim 10, Temple et al. discloses the automated trailer coupling arrangement [wherein the controller is operated by an operator remotely located from the trailer coupling arrangement] (page 4, paragraph [0036]).
For claim 14, Temple et al. discloses an automated trailer coupling arrangement, comprising:
a receiver member 85 [configured to be supported on a towed vehicle and including a first pneumatic coupler 36A, a second pneumatic coupler 36A and a first electrical coupler 38A] (page 1, paragraph [0019]);
a shuttle member 34 including a third pneumatic coupler 36 [pneumatically configured to be coupled to a pneumatic supply source of a towing vehicle, a fourth pneumatic coupler 36 pneumatically configured to be coupled to the pneumatic supply source] (page 2, paragraph [0025, via lines 82]), and a second electrical coupler 38 [configured to be coupled to an electrical supply source of the towing vehicle] (page 2, paragraph [0026], via line 86);
a control arm assembly (fig. 4) supported on a towing vehicle, comprising:
a carrier member 79 [configured to operably couple and uncouple with the shuttle member] (page 2, paragraph [0025]); and 
an actuator 30 [coupled to the carrier member] (page 2, paragraph [0025], via rods 78); [wherein the control arm assembly is moveable between a first position where the carrier member is coupled with the shuttle member and the shuttle member is spaced from the receiver member] (page 1, paragraph [0019], the position wherein the shuttle is detached and laterally offset from the receiver), [a second position where the shuttle member is partially received within the receiver member and is coupled to the carrier member] (a position wherein the tapered pins 40 are within the housing 42 of the receiver), [a third position where the shuttle member is received within the receiver member and the first and second pneumatic couplers are pneumatically coupled with the third and fourth pneumatic couplers, respectively, and the first electrical coupler is coupled with the second electrical coupler] (a position wherein the shuttle member 34 is fully received within the receiver and an interconnected via powered lock 118), [a fourth position where the carrier member is uncoupled from the shuttle member and abuts the shuttle member] (page 3, paragraph [0028], “after connector assembly 34 is brought into engagement, with connector 85, solenoids 119 are actuated to shift pins 120 into engagement with openings, thereby securely locking connector 34 to connector 85; solenoid 116 is then retracted to permit connector assembly 34 to be detached from connector box 79 upon retraction of cylinder 30”, wherein the position is when the carrier member detached from a connector 81 of the shuttle member and moved to abut a portion of the shuttle member), and [a fifth position where the carrier member is uncoupled and spaced from the shuttle member] (page 3, paragraph [0028], “after connector assembly 34 is brought into engagement, with connector 85, solenoids 119 are actuated to shift pins 120 into engagement with openings, thereby securely locking connector 34 to connector 85; solenoid 116 is then retracted to permit connector assembly 34 to be detached from connector box 79 upon retraction of cylinder 30”); and [a controller (a system controller) operably coupled to the control arm assembly and configured to move the carrier member between the first, second, third, fourth and fifth positions] (page 3, paragraph [0030], via a system controller)..
For claim 15, Temple et al. discloses the automated trailer coupling arrangement [wherein the control arm assembly is configured to be coupled to the towing vehicle such that the carrier member is moveable in a lateral direction relative to a longitudinal direction of travel of the towing vehicle as the carrier member is moved between the first and second positions of the carrier member] (page 2, paragraph [0025], via cart 18).
For claim 16, Temple et al. discloses the automated trailer coupling arrangement wherein the actuator of the control arm assembly includes a pneumatic cylinder arrangement 30 [configured to move the carrier member between the first and second positions] (page 2, paragraph [0024]).
For claim 23, Temple et al. discloses the automated trailer coupling arrangement of claim 14, [wherein the control arm assembly is configured to be pivotably coupled to the towing vehicle such that the carrier member is moveable in a lateral direction relative to a longitudinal direction of travel of the towing vehicle] (page 2, paragraph [0025], via cart 18 about vertical axis 5).
For claim 24, Temple et al. discloses the automated trailer coupling arrangement of claim 14, wherein the actuator includes a linkage 30 [having an overall length that is changed as the control arm assembly is moved from the first position to the second position and the carrier member abuts the receiver member] (page 2, paragraph [0024] and [0037], via solenoid-powered valves and controller).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Temple et al. (US 2011/0037241 A1) in view of Olsson (WO 91/11338).
For claim 6, Temple et al. does not explicitly disclose the automated trailer coupling arrangement wherein the housing defines a first receiver portion having a first width and a second receiver portion having a second width that is less than the first width, and wherein the first receiver portion is configured to guide the carrier member from the first receiver portion to the second receiver portion as the carrier member moves from the first position toward the second position.
Olsson discloses a receiver having a housing 1 defining 9 [having a first width and a second receiver portion 3 having a second width that is less than the first width] (fig. 1), and wherein the first receiver portion is configured to guide a carrier member from the first receiver portion to the second receiver portion as the carrier member moves from a first position toward a second position] (figs. 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the housing with first and second receiver portions of Olsson with the automated trailer coupling arrangement of Temple et al. to allow for improved overall alignment and connection, thus improving reducing overall procedure time.
For claims 7 and 18, Temple et al. modified as above discloses the automated trailer coupling arrangement [wherein the first receiver portion includes a pair of angled sidewalls] (fig. 4 of Olsson).
For claim 17, Temple et al. discloses the automated trailer coupling arrangement wherein a housing 42 of the receiver member, but does not explicitly disclose  includes a first receiver portion having a first width and a second receiver portion having a second width that is less than the first width, and wherein the first receiver portion is configured to guide the carrier member from the first receiver portion to the second receiver portion as the carrier member moves from the first position toward the second position.
Olsson discloses a receiver having a housing 1 defining 9 [having a first width and a second receiver portion 3 having a second width that is less than the first width] (fig. 1), and wherein the first receiver portion is configured to guide a carrier member from the first receiver portion to the second receiver portion as the carrier member moves from a first position toward a second position] (figs. 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the housing with first and second receiver portions of Olsson with the automated trailer coupling arrangement of Temple et al. to allow for improved overall alignment and connection, thus improving reducing overall procedure time.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Temple et al. (US 2011/0037241 A1) in view of Wohlhuter (US 5,346,239).
For claim 11 and 20, Temple et al. does not explicitly disclose the automated trailer coupling arrangement wherein the control arm assembly includes a four-bar linkage assembly.
Wohlhuter discloses [positioning means comprise a linkage in the form of a telescopic bar, a scissors unit, a four-bar linkage, a roll-on spring strip, or the like, to support the other coupling half and which is adapted to move in a plane parallel with the tractor-side longitudinal axis and the tractor-side transverse axis] (col. 5, lines 38 – 43).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the four-bar linkage of Wohlhuter with the automated trailer coupling arrangement of Temple et al. to allow for an alternative structure, while maintaining the function of providing easier alignment of connections.
	
Allowable Subject Matter
Claim 12, 13, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose at least one linkage of the four-bar linkage assembly is adjustable between a first length and a second length.

Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. Appellant argues the prior art, Temple et al. (US 2011/0037241), fails to disclose “the carrier is uncoupled and spaced from the shuttle member” and stating “the coupling between the multi-function connector 38 and the connector box 79 via the connector 80 is attached to the respective housings never changes during operation of the associated system, at least to the extent of the multi-function connector being uncoupled from the connector box 79”.
However, Temple et al. discloses in page 2, paragraph [0025], “in use, after multi-function connector 34 is connected/locked to connector 85, solenoid 116 is actuated to retract connector 117, and pneumatic cylinder 30 is retracted to thereby move conection box 79 down and away from multi-function connector 34” and in page 3, paragraph [0028], “After connector assembly 34 is brought into engagement, with connector 85, solenoids 119 are actuated to shift pins 120 into engagement with openings, thereby securely locking connector 34 to connector 85.  Solenoid 116 is then retracted to permit connector assembly 34 to be detached from connector box 79 upon retraction of cylinder 30”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611